PER CURIAM.
We affirm the defendant’s judgments and sentences for two separate acts, sale of cocaine and possession of cocaine. The trial court correctly enhanced the sentence under the habitual offender statute and made the necessary findings on the record. § 775.084, Fla.Stat. (1987). On remand, however, each sentence shall be clerically corrected to reflect that the defendant was sentenced under the special provisions for habitual offenders.
SCHOONOVER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.